Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 22, 2004








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed January 22, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00033-CV
____________
 
IN RE KENNETH RAY SPENCER, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 13, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  Relator asserts
that he filed a writ of habeas corpus in the trial court and, to his knowledge,
the trial court has not ruled.  Relator asks that we issue a writ of mandamus to compel the
trial court to rule.
As the party seeking relief, relator
had the burden of providing this Court with a sufficient record to establish
his right to mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992).  Because relator has
provided no record to establish his right to mandamus relief, we deny the
petition.
 
PER CURIAM
 




 
Petition Denied
and Memorandum Opinion filed January 22, 2003.
Panel consists of
Justices Yates, Hudson, and Fowler.